Title: To Thomas Jefferson from Ann Welsh, 23 November 1804
From: Welsh, Ann
To: Jefferson, Thomas


                  
                     
                     Sir, 
                     New London Novr. 23th. 1804
                  
                  Presuming on the readiness which your Excell, has ever shown to assist the Injurd, the distressd and the Widow, induces Me tho unknown to you, to solicit your advice, on a Matter in wich I am deeply Interested—the high Character you bear would have forever clos’d my moth in Silence had not dire necessity, forc’d me to make this Application to you as the last resource—
                  Your Excely, will permit me to relate the Matter to you, when I shall leave it with you for to take such measures as your heart may dictate to relieve a widow, whose thanks will be all in her power to return—a widow whose sufferings for her Country, in the loss of a Husband & Brother, on whom alone she depended for Subsistance—certainly demand, Justice; if no more of that country in whose service both there lives were sacreficd—
                  Not to trouble you too much, Sir, I will begin with my Storey—I am the widow of Capt. Jono. Welsh, who Commanded the Marines in the unfortunate attack upon Penobscoth, in which he lost his life bravely fighting at the head of the—the loss of my Husband left me in very Disagreeable circumstances, which the kindness of a brother in some measure relieved. this Brother was Capt. Geo. Hurlbut who Commanded a company of light Hose in Sheldons Regiment till in defending a vessel with stores in the N. River (for which he had the Honour of receving Genl. Washington thanks in Genl Orders) he reciev’d a wound, under which he languished till the 8th. day of May 1783, when he exppird—haveing sufferd the most excruciating pain beyond the power of Language to express—
                  This deserving brother having made a will in my favour & appointed me Excet. I have applied to the former administration for the Commutation Notes due him by a Mr. Cort who was of the political party then in power, the petition was rejected as I suppose, principally on account of the political principles of its advocat, tho so small a recompence for a life spent & lost in the service of (I am sorry to say, an ungratfull Country)—they allowed the Justice of my demand, had not Congress said that the war did not end untill the signing the treaty—but my demand was made on the ground that Congress had Contracted to pay the Commutation notes to Officers who died after that peread, to me it seems ungratfull, for my part. I cannot see why my Brother having died a few months befor the signing the definetive treaty should render him less deserving of public notise than others who died after that event. Has he not fought as bravely and died as Gloriously—has he not served & perished in the same great cause to these truths. Sir, let Genl. Washington Certificate Attest—Have I not perswaded that it is a Just cause I should not be thus earnest but of this I am perswaded, not by my own judgment only but by that of Genl. Washington the Saviour of our country in the most pointed manner in a Letter & Certificate a copy of which will be enclosed, the originals in his own hand writing in among the papers of Congress.
                  I presume was there a petition laid before our republican Administration who feel the spirit of 76 & who with the great Washington the Saviour of our Country would Shudder at the thought that those heroes who fought bled & died in the great cause of Liberty and that Petition of the widow should be neglected, I might flatter myself with sucess—that, Washington had these feeling let his letter attest which it is an ungratfull Country that it is not granted me—
                  To you Sir I look for relief—having tried every other method without effect for the recovry of the Commutation Notes. You know the fatigues of war, you was the friend of Washington, may I flatter myself that you like Washington will plead the widow cause—
                  I wrote the Honbl Joseph H. Nicholson the last session of Congress stating my case fully praying his Assistance, as it was near the Close of the session I received no answer, I have writen him a few days past, praying him to bestow a little Attention to my Petition. May I presume to ask you Excely, to advice with Mr. Nicholson upon the subject—
                  Pardon me, Sir, if I have taken too much on myself by writeing my sentiments thus freely; when you advert to the accumalated distresses by losing in the publick service valuable freinds who were near and Dear to my Heart—I think it will Apologize for me to the Benevalent & Humane—had I possessed a decent competence, and a constitution more fitted to repel want by my own effort, I should long since have ceased to call on the Justice of my country who have too much forgotten the fatigues & hardship of our Soldiers in our revolution—
                  Should your Excellency think it beneath your notice to interest yourself for me, I must sit down in dispair—every thing Sir, is in your Power—they will not surely refuse the President of thier Country in his Application for Justice to a widowed Orphan—as a reward Sir you will recive the thanks of Your Excellency Oblig’d and very 
                  Humble Servt.
                  
                     Ann Welsh 
                     
                  
               